Citation Nr: 1641505	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of prostate surgery, to include erectile dysfunction and claimed as due to exposure to herbicides.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression and anxiety.
 

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1961 to June 1964, and from September 1964 to July 1973-including service in the Republic of Vietnam-and his decorations include the Bronze Star Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision that denied service connection for a skin disability; for residuals of prostate surgery, to include erectile dysfunction; for tinnitus; and for an acquired psychiatric disability, to include PTSD and depression and anxiety.  The Veteran timely appealed.

In March 2012, the Veteran testified during a hearing before RO personnel.

In June 2016, the Veteran testified during a hearing before the undersigned at the RO.

The issue of service connection for residuals of bladder cancer has been raised by the record in the Veteran's June 2016 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local RO.  The Veteran is advised that if he wishes to file a claim for service connection for residuals of bladder cancer, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The issues of service connection for residuals of prostate surgery, to include erectile dysfunction; and service connection for an acquired psychiatric disability, to include PTSD and depression and anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a skin disability that has been diagnosed during the appeal period. 

2.  The Veteran has consistently and credibly contended that he has experienced ringing in his ears in active service, as well as recurrent tinnitus since then. 


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2. Tinnitus is presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims decided on appeal have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  While the Board is seeking additional treatment records in the Remand portion of the decision below, with respect to his remanded claims, the Board finds that remand is not necessary for the issues being decided here.  Service connection for tinnitus is granted; therefore, no additional evidence is necessary.  With respect to the skin disability claim, the Veteran specifically denied receiving treatment for a skin disability during his June 2016 hearing. Therefore, remand would not result in any additional pertinent records for that claim.  In short, the Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, skin diseases other than scleroderma are not considered chronic under section 3.309, while organic diseases of the nervous system, like tinnitus, are listed under section 3.309 and are considered chronic.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A. 
 Skin Disability

In this case, the Veteran contends that a claimed skin disability is related to disease or injury sustained in active service, or is the result of exposure to herbicides in service.  The Veteran is in receipt of the Vietnam Service Medal and the Vietnam Campaign Medal with 60 Device; he served in the Republic of Vietnam from September 1969 to September 1970 and from April 1971 to February 1972, and is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Chloracne or other acneform disease consistent with chloracne are listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

In this case, the record reflects that the Veteran has not been diagnosed with chloracne or other acneform disease consistent with chloracne.  Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted for a claimed skin disability.

Regarding service connection on a direct basis, service treatment records show that the Veteran was treated in July 1972 and in August 1972 for complaints of a rash on both arms and hands, which itched, more so when sweating.  The assessment then was eczema, and an antibacterial medicated cream was prescribed.  Clinical evaluation of the Veteran's skin at the time of his separation examination in June 1973 was normal.

In March 2012, the Veteran testified that he was in an area in Vietnam where Agent Orange was sprayed; and that he now had lots of itching.

In April 2012, a VA examiner noted the Veteran's medical history of eczema in active service; and noted that the Veteran recalled that the condition resolved.  The Veteran also reported recurrences over the years, but stated that in the last three years he had an intermittent itch without rash on the sides of his abdomen, flanks, and elbows, which felt the same as the rash in active service.  Examination in April 2012 revealed no scarring or disfigurement of the Veteran's head, face, or neck; and no benign or malignant skin neoplasms.  The Veteran had no systemic manifestations of any skin disease such as fever, weight loss, or hypoproteinemia; and he had not undergone treatment and procedures for any skin disease.  Examination in April 2012 revealed no visible skin disease.  

The April 2012 examiner indicated that the Veteran's eczema in active service appeared to be fairly limited, and that there were no records post-service of repeated episodes.  The examiner opined that the Veteran had normal skin on examination this day, with some mild dryness on the elbows; no eczema was present.  In support of the opinion, the examiner reasoned that reports of intermittent itching with pruritus were not from his in-service eczema, which had cleared up.

In June 2016, the Veteran testified that the rash was mostly on his arms when he returned from Vietnam in 1972; and that he has not had any treatment for skin disease since active service.

The Board finds credible, competent and probative the Veteran's reports of experiencing a skin rash during active service, as well as his exposure to herbicides such as Agent Orange.  However, service connection requires more than an in-service event.  There must be a current disability diagnosed and evidence relating that current disability to the in-service event.  Here, the Board finds that the report of the April 2012 VA examination is most probative on the threshold issue of a current disability, given that it was conducted by a licensed medical professional, and provides a sound rationale for the finding that the in-service eczema had resolved and that the Veteran does not have any current skin disease.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  It is not contradicted by the medical evidence of record, or the lay testimony of the Veteran. 

The Board also notes that the April 2012 examiner did not attribute recent findings of intermittent pruritus, without rash, to the Veteran's active service-to include the in-service eczema.  While the Veteran has been invited, specifically in April 2009 and during his June 2016 hearing, to submit competent evidence to substantiate his claim for service connection, he has not done so.

The Court has specifically disallowed service connection where there is no present disability:  "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As post-service records fail to reveal any diagnosis for the Veteran's allegations of a current skin disability, service connection cannot be granted.    

In short, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection for a skin disability is not warranted.

B.  Tinnitus
 
Service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, it is appropriate to consider tinnitus an organic disease of the nervous system and, therefore, a presumptive disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system). The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) therefore apply to tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records do not reflect any findings or complaints of tinnitus.  Nor is there evidence of trauma or injury in active service involving the Veteran's ears.  Tinnitus was neither noted at the time of the Veteran's separation examination from active service in June 1973, nor noted at the time of the Veteran's enlistment examination for Army Reserve service in July 1975.

Since then, in March 2012, the Veteran testified that he had been around a lot of explosions and artillery units in Vietnam, as well as mortar attacks and "the 105's coming in" during active service.  He testified that he did not wear earplugs, and that the ringing in his ears became worse in the past three-to-five years.

In June 2016, the Veteran again testified that the ringing in his ears was from being around "all that gunfire."  He testified that there was a lot of banging and gunfire in Vietnam.  The Veteran also testified that he had not encountered loud noises post-service, in comparison to what he was exposed to in Vietnam.  When asked specifically whether he remembered his ears ringing while in Vietnam, the Veteran responded "yes."  He also acknowledged having problems with ringing in his ears "off and on" ever since active service, which sometimes was "really loud."  The Veteran's testimony is consistent with the circumstances of his service, in a combat zone during a period of war.  Therefore, the Board finds that there is credible evidence of in-service noise exposure.

During a February 2010 VA examination, the Veteran reported a periodic tinnitus two-to-three times a month, lasting for just a short time.  He reported a positive noise history in active service from weapons and equipment.  He also reported a positive civilian noise history as a mechanic working in factories.  The February 2010 examiner noted that the Veteran's audiology test results were within normal limits, and opined that the Veteran's periodic tinnitus would be related to something other than service noise exposure or acoustic trauma.

The report of a June 2011 VA examination reflects that the Veteran reported tinnitus during Vietnam, following exposure to gunfire.  He reported the tinnitus as bilateral and as lasting approximately one day.  The Veteran denied tinnitus currently, and reported that he last experienced it in Vietnam.  The Veteran also reported exposure to weapon fire, gunfire, and helicopters while wearing insert plugs as hearing protection sometimes.  He reported working in a factory for four years post-service, and not wearing hearing protection.  He also reported some hunting in the past, while not wearing hearing protection.  Following examination, the June 2011 examiner opined that any current reports of tinnitus were less likely as not caused by or a result of acoustic trauma during active service.  In support of the opinion, the examiner reasoned that service treatment records were negative for documentation of tinnitus and for documentation of a clinically significant standard threshold shift resulting in a permanent hearing loss; and that the Veteran was discharged from active service in 1972, and tinnitus was first documented in 2009.

During an April 2012 VA examination, the Veteran reported having tinnitus for about a year and that it was getting louder.  Following examination, the April 2012 examiner was not able to provide a medical opinion regarding etiology without resorting to speculation.

As noted above, the February 2010 and June 2011 examiners opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  In support of the opinions, the examiners found no hearing loss attributable to military noise exposure; and that there was neither diagnosis nor complaint of tinnitus during active service.

In this case, the Board finds that the evidence is in favor of finding that the Veteran's tinnitus was incurred in service.  The Board acknowledges each of the VA opinions; however, the opinions are less persuasive than the Veteran's lay statements.  In particular, there is credible evidence of in-service noise exposure; and the Veteran has consistently claimed that he has had tinnitus in Vietnam, which has gotten worse over the last several years.  Each of the examiners relied on the lack of a hearing loss disability and the absence of documented treatment in service to find against the relationship.  This is an inadequate reason for a negative finding.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also, Hensley v. Brown, 5 Vet. App. 155 (1993).  

Without the VA opinions, the Board is left with the Veteran's contentions, which are competent and credible, and which support a finding of ringing in the ears in active service and intermittently ever since.  When a Veteran experiences symptoms of a chronic disease in service, any subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Here, the evidence of record does not clearly attribute the Veteran's current tinnitus to any post-service noise exposure.  Accordingly, the Board finds that the Veteran has adequately established the onset of his tinnitus in active service.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted for tinnitus.


ORDER

Service connection for a skin disability is denied.

Service connection for tinnitus is granted.


REMAND

Records 

Recent VA treatment records are pertinent to the Veteran's remaining claims and should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (constructive notice of VA generated documents).

Residuals of Prostate Surgery 

The Veteran contends that his residuals of prostate surgery, to include erectile dysfunction, are caused by, or are a result of, his presumed exposure to Agent Orange in active service.  His active duty included service in Vietnam; hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders, including prostate cancer.  38 C.F.R. § 3.309(e).

Service treatment records show that the Veteran was treated for a prostate-type infection in July 1965 and in August 1965.  Records also show that he was treated for constant swelling in scrotum in May 1971.  The diagnosis at that time was acute epididymitis.

VA records, dated in September 2003, show that the Veteran had recurrent bladder outlet obstruction due to benign prostatic hypertrophy.  Records also show a long history of an elevated prostate-specific antigen (PSA), and the Veteran reported a family history of prostate cancer.  Prostate biopsy results were negative in January 2005.  The Veteran underwent an open simple prostatectomy for benign prostatic hypertrophy, without complication, in April 2007.

The report of a January 2010 VA examination includes a diagnosis of prostatic hypertrophy treated with prostatectomy.  The examiner noted the Veteran's difficulties with urination in 2003, which required utilization of a catheter on three occasions; and the diagnosis of enlarged prostate.  Records show that the Veteran reported difficulties with erectile dysfunction in 2002 and was prescribed medication, which helped.  The January 2010 examiner opined that the Veteran's condition was neither the result of, nor aggravated by any service-related condition based on the lack of supporting medical documentation.  The January 2010 examiner also noted the Veteran's self-limiting sexually transmitted disease, which would have healed without any further sequela.

In March 2012, the Veteran testified that he underwent prostate surgery in 2007.  Although he did not have prostate cancer at the time of surgery, his PSA level was high.

While the Veteran did undergo a VA examination in January 2010, the examiner did not adequately respond to the matters raised by the Veteran in the appeal.  Specifically, the examiner did not identify any current residuals of prostate surgery, to include erectile dysfunction.  Further, the examiner provided no indication as to whether the Veteran's current residuals of prostate surgery may be attributed to his exposure to herbicides in active service.  Here, the Board finds that the examination report is inadequate.  Under these circumstances, further examination and medical inquiry are necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015). 

Acquired Psychiatric Disability

The Veteran contends that an acquired psychiatric disability, to include PTSD and depression and anxiety, had its onset in active service.

Here, the Veteran reported three stressors relating to his "fear of hostile military or terrorist activity," including (1) exposure to "blood and dead bodies" from cleaning out ambulances that transported wounded and deceased soldiers; (2) exposure to the death to his "squad members who were killed" in an ambush; and (3) witnessing injuries to other soldiers who were "shot at." 

The Board notes that the stressors described by the Veteran involved his fear of hostile military or terrorist activity.

The reports of VA examinations in April 2011 and in April 2012 reflect that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria. No other mental disorder has been diagnosed.  Neither examiner found any symptoms attributable to PTSD and/or other mental disorders.  

In June 2016, the Veteran testified that he was diagnosed with PTSD about three years ago at a VA hospital.  The Veteran testified that he currently has a lot of depression because of what happened to soldiers in Vietnam and seeing people "get wiped out."  He testified that he had nightmares and visions, and that he could not stand to see war movies on television.  He testified that even sirens were disturbing, and that he could hardly sleep at night.  The Veteran also testified that he really did not trust anyone, and was hypervigilant.  He testified that he had substance abuse problems in the past, but has been "cleaned up" for fifteen years.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 303 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

In this case, although an acquired psychiatric disability, to include PTSD, was not rendered during VA examinations in 2011 and in 2012, the Board observes that VA treatment records during the pendency of the appeal include an Axis I diagnosis of PTSD, chronic; and a global assessment of functioning (GAF) score of 55 based on symptoms reported in March 2009.  Also, it appears that the Veteran may have been diagnosed within the last three years, as he testified to in his June 2016 hearing.  Given that the diagnosis of record and manifestations of disability satisfy the current disability threshold as existing at the time the Veteran's claim was filed, the Board requires a clarifying medical opinion to ascertain whether the Veteran's previously diagnosed PTSD is related to his active service.  38 C.F.R. § 3.159(c)(4) (2015).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from April 2013 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of prostate surgery, to include erectile dysfunction.  The examiner must review the file, examine the Veteran, and conduct all testing deemed necessary.  Based on the review and physical examination, the examiner is asked to render opinions as to:
(a)  Whether it is at least as likely as not that the Veteran has a diagnosis of prostate cancer; and if so, whether it is at least as likely as not that such disease is manifest to a degree of 10 percent disabling (i.e., daytime voiding interval between two and three hours, or awakening to void two times per night).
 
If the Veteran has residuals of prostate surgery other than prostate cancer, 

(b)  is it at least as likely as not that such residuals are medically related to his active service-specifically, to include the Veteran's in-service exposure to herbicides. 

Note that the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure when determining whether the current disability is related to service.

(c)  is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus has caused any residuals of prostate surgery, to include erectile dysfunction.
 
(d)  is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus has aggravated any residuals of prostate surgery, to include erectile dysfunction (i.e., whether residuals are permanently worsened beyond the natural progression due to the service-connected disability). 

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of residuals of prostate surgery, to include erectile dysfunction, is attributable to the service-connected diabetes mellitus. 

An explanation of the underlying reasons for any opinions offered must be included.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service. 

3.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the diagnostic criteria for PTSD under DSM-IV are met, and the etiology of PTSD diagnosed in March 2009 or thereafter (within the last three years, as testified to by the Veteran).  The examiner must review the file, examine the Veteran, and conduct all testing deemed necessary.  While examiners did not diagnose PTSD on VA examinations in 2011 and in 2012, PTSD was diagnosed during the pendency of the claim and thus an opinion as to etiology should be provided.  

The examiner must opine as to:  

(a)  Whether PTSD diagnosed in March 2009 (or thereafter) at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service, to include fear of hostile military or terrorist activity while on active duty.  Please provide a complete explanation for the opinion.  Attention is invited to: the March 2009 VA treatment records diagnosing PTSD (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date 4/13/2009, page 2); the Veteran's hearing testimony (VBMS, document labeled Hearing Testimony, receipt date June 17, 2016, pages 22-28).

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  Please provide a complete explanation for the opinion.

(c)  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  Please provide a complete explanation for the opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


